DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed May 3, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
1) Claims 1, 3-6, 8-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumjantsev et al. (RU 2297232) in view of Kropf et al. (US 2003/0219388). 
Rumjantsev et al. disclose  method involves applying deep impregnation of root canal walls by step-by-step processing the canal with weak-acid magnesium fluoride silicate solution and alkaline suspension finely dispersed calcium hydroxide after having treated the root canal with instruments and irrigating it before filling. Each liquid application duration is equal to 1 min. differ from the instant claims insofar as they do not disclose that the compositions do not disclose the calcium salt is a nanoparticulate. The root canal walls are sequentially treated with liquid No. 1, a solution of weakly acid magnesium fluoride silicate (meeting instant claims 4-6) and liquid No. 2, an alkaline suspension of highly dispersed calcium hydroxide (meeting instant claims 9). Each liquid is introduced sequentially into the root canal on cotton or a paper pin (application for 1 minute with each liquid). After that, the root canal is filled in the usual way (paragraph 9). This leads to 10 times higher concentrations of fluorine ions in the dentinal tubules and on the tooth surface than in the case of conventional, traditional fluorination. This, in turn, contributes to a 100 times greater acceleration of remineralization, since fluorine replaces OH .sup.- ions (paragraph 11). The liquids are in water and ethanol (EXAMPLES). 
Kropf et al. disclose remineralizing films comprising poorly soluble calcium salts of phosphates, fluorides, fluorophosphates and mixtures thereof (Abstract). Those only slightly water-soluble calcium salts have proven particularly advantageous which have a mean particle fineness of 10-300 nm (nanometers) (paragraph 0016). The solvents used to make the films include ethanol (Examples).  Calcium salts are used at 1.5 M and fluoride is used at about 0.2% fluoride (Examples).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used a nanoparticulate calcium salt such as calcium hydroxide in the compositions of Rumjantsev et al. because they are advantageous for remineralizing the teeth as disclosed by Kropf et al. 
In regard to the amounts, the amount of fluoride and calcium are result effective variables. Therefore, it would have taken no more than one of ordinary skill in the art to have adjusted the amount of fluoride and calcium salt to obtain the desired therapeutic effect. 
In regard to drying the calcium, it would have been obvious to have dried the calcium in order to fill the canal of the tooth. 


2) Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumjantsev et al. (RU 2297232) in view of Kropf et al. (US 2003/0219388) and Walsh (International Dentistry SA, 2009).
Rumjantsev et al. in view of Kropf et al. is discussed above and differs from the instant claims insofar as it does not disclose the method includes a step of etching the teeth. 
Walsh discloses that it is important to gain access to the subsurface lesions through a porous enamel surface. This is why etching should be performed before remineralization (page 14, col. 1, 1st paragraph). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have etched the teeth before remineralization in the process of Rumjantsev et al. in view of Kropf et al. in order to gain access to the subsurface lesions through a porous enamel surface as disclosed by Walsh. 


Conclusion
Claims 1, 3-6, 8-16, 18 and 24 are rejected.
Claims 19-23 are withdrawn.
No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612